DETAILED ACTION
This is a response to Application # 16/515,242 filed on July 18, 2019 in which claims 1-5 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5 are pending, which are rejected under 35 U.S.C. §§ 101 and 103.

Information Disclosure Statement
The information disclosure statements filed July 18, 2019 and October 24, 2019 comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. § 112(f) because the claim limitation recite sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation is: the circuitry in claim 1-3.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have this limitation interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed 

Claim 4 states that some sentences are “question[s]” and other sentences are “answer[s] to the question[s].” The fact that the sentences comprise questions and answers appears be intended for human perception (e.g., intended to be read by a user). Therefore, the particular informational content of the sentence is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020).  

Claim Objections
Claims 1-5 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 5 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 1, this claim is directed to an abstract idea without significantly more. The claims recite a system for determining synonyms.
The limitations “divide each of the past-input first sentences into words and divide a newly-input first sentence into words, select, from the synonyms corresponding to each of the plurality of words stored in the memory, synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences, in descending order of appearance frequency of the words … detect, from the selected synonyms …, synonyms corresponding to each of the words obtained by dividing the newly-input first sentence, and retrieve, … at least one of the second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element “a memory configured to store second sentences in association 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more the mere technological environment of the invention  that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

Regarding claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely sets forth rules for the number of synonyms, which is an additional abstract, mental step. Therefore, this claim is not patent eligible.

Regarding claim 3, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires receiving and retrieving an additional sentence, which is basic data gathering. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires that the input is a question and the output is an answer, which is a mere characterization of the data and not accorded any patentable weight for the reasons discussed above. Therefore, this claim is not patent eligible.

Regarding claim 5, this claim is directed to an abstract idea without significantly more. The claims recite a method for determining synonyms.
The limitations “dividing each of past-input first sentences into words; dividing a newly-input first sentence into words; detecting synonyms corresponding to each of the words obtained by dividing the newly-input first sentence, … corresponding to each of the words obtained by dividing each of the past-input first sentences selected in a descending order of appearance frequency of the words … corresponding to each of a plurality of words are stored; and retrieving, … in association with the past- input first sentences, at least one of the second sentences corresponding to the newly-input first sentence, based on the detected synonyms and the words of the newly-input first sentence” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element “from a memory storing synonyms.” This merely describes the technological environment of the invention and is also a mere instruction to “apply” the abstract idea. See MPEP § 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is no more than a mere instruction to “apply it” that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu, US Publication 2018/0373782 (hereinafter Liu) in view of Hiratsuka et al., US Publication 2004/0186831 (hereinafter Hiratsuka).

Regarding claim 1, Liu discloses a search apparatus comprising “a memory configured to store second sentences in association with past-input first sentences (Liu ¶¶ 6, 22) by storing questions (i.e., a past-input first sentence) having an answer (i.e., a second sentence), where the matching must at least store the association in RAM. Additionally, Liu discloses “store synonyms corresponding to each of a plurality of words” (Liu ¶ 32) where the synonym repository stores synonyms corresponding to words. Further, Liu discloses “circuitry configured to divide each of the past-input first sentences into words and divide a newly-input first sentence into words” (Liu ¶¶ 31, 97, see also ¶¶ 99-100) by performing word segmentation on the query (i.e., dividing the newly-input first sentence) and giving an example where the word segments of the query are compared to the individual words of the past-input first sentences. Moreover, Liu discloses “select, from the synonyms corresponding to each of the plurality of words stored in the memory, synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences, … store the selected synonyms in the memory” (Liu ¶ 39) by determining synonyms from the training data (i.e., the past-input first sentences) and storing those synonyms at least in RAM. Further, Liu discloses “detect, from the selected synonyms stored in the memory, synonyms corresponding to each of the words obtained by dividing the newly-input first sentence” (Liu ¶ 97) by selecting (i.e., detecting) synonyms of the segmented query. Finally, Liu discloses “retrieve, from the memory storing the second sentences, at least one of the second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” (Liu ¶ 25) by recommending the appropriate answer based on the similarity determination. 
Although Liu discloses the selection of synonyms, it does not appear to explicitly disclose that it select synonyms “in descending order of appearance frequency of the words.”
However, Hiratsuka discloses a system for selecting synonyms that are “in descending order of appearance frequency of the words.” (Hiratsuka ¶ 42 and Fig. 6).
Liu and Hiratsuka are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Hiratsuka before him or her to modify the synonym repository of Liu to include the organizational method of Hiratsuka.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Liu teaches the “base device” including a synonym repository. Further, Hiratsuka teaches the “known technique” for organizing synonyms in descending order of appearance frequency that is applicable to the base device of Liu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the organization of the synonym repository does not affect the processing of the question and answer system.

Regarding claim 4, the combination of Liu and Hiratsuka discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka discloses “wherein each of the past-input first sentences and the newly-input first sentence is a sentence of a question, and each of the second sentences is a sentence of an answer to the question.” (Liu ¶ 97).

Regarding claim 5, it merely recites a method performed by the system of claim 1. The method comprises execution of computer software modules for performing the various functions. The combination of Liu and Hiratsuka comprises execution of computer software modules for performing the same functions. Thus, claim 5 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Hiratsuka as applied to claim 1 above, and further in view of Press et al., US Publication 2011/0276580 (hereinafter Press).

Regarding claim 2, the combination of Liu and Hiratsuka discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka discloses “wherein a number of the synonyms to be selected from the synonyms corresponding to each of the plurality of words and to be stored in the memory is equal to or less than the number of synonyms that can be handled by the circuitry” (Liu ¶97) by selecting synonyms. The examiner notes that the number of synonyms will always be equal to or less than the number of synonyms that can be handled by the circuitry, otherwise, the circuitry would be unable to handle the selection.
The combination of Liu and Hiratsuka does not appear to explicitly disclose “wherein a number of synonyms that can be handled by the circuitry is specified in advance.”
However, Press discloses a synonym based search system “wherein a number of synonyms that can be handled by the circuitry is specified in advance.” (Press ¶ 60).
Liu, Hiratsuka, and Press are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, and Press before him or her to modify the synonym detection of Liu and Hiratsuka to include the a predefined number of synonyms of Press.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Liu and Hiratsuka teaches the “base device” for detecting synonyms. Further, Press teaches the “known technique” for using a predefined number of synonyms that is applicable to the base device of Liu and Hiratsuka. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Hiratsuka as applied to claim 1 above, and further in view of Terry et al., US Publication 2018/0373696 (hereinafter Terry).

Regarding claim 3, the combination of Liu and Hiratsuka discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka does not appear to explicitly disclose “wherein when a category of the newly-input first sentence is specified, the circuitry is further configured to: preliminarily acquire one or more of the second sentences corresponding to the specified category from the second sentences stored in the memory in association with the past-input first sentences; and retrieve the at least one of the second sentences corresponding to the newly-input first sentence from among the one or more of the second sentences preliminarily acquired in accordance with the category that is specified.”
However, Terry discloses a question and answer system “wherein when a category of the newly-input first sentence is specified, the circuitry is further configured to: preliminarily acquire one or more of the second sentences corresponding to the specified category from the second sentences stored in the memory in association with the past-input first sentences” (Terry ¶¶ 154, 156) by determining a category of the user input and looking up (i.e., acquire) the answers. Further, Terry discloses “retrieve the at least one of the second sentences corresponding to the newly-input first sentence from among the one or more of the second sentences preliminarily acquired in accordance with the category that is specified.” (Terry ¶ 156).
Liu, Hiratsuka and Terry are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Liu and Hiratsuka teaches the “base device” for providing answers to questions. Further, Terry teaches the “known technique” using categories of questions to retrieve answers that is applicable to the base device of Liu and Hiratsuka. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Yoshimura et al., US Publication 2007/0022099, System and method for providing a question and answer service using categories.
Dong et al., US Publication 2011/0047138, System and method for identifying synonyms in order to provide an answer to a search query.
Jacquet et al., US Publication 2015/0127323, System and method for clustering synonyms.
Mueller et al., US Publication 2015/0339290, System and method for providing a question and answer service using synonym determination.
Allen et al., US Publication 2015/0339574, System and method for providing a question and answer service using categories.

Kaufmann et al., US Publication 2017/0206453, System and method for performing semantic recognition on text.
Wegryn et al., US Publication 2018/0060297, System and method for performing natural language processing.
Bull et al., US Publication 2018/0349343, System and method for providing a question and answer service using categories.
Anders et al., US Publication 2019/0130311, System and method for providing a question and answer service using categories.
Awadallah et al., US Publication 2019/0325023, System and method for using semantic matching in a question and answer system.
Lu, US Publication 2020/0257860, System and method for performing semantic recognition on entered text.
Kupiec, US Patent 5,696,962, System and method for providing a question and answer service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM that is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).